Citation Nr: 0426340	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for status post 
surgical correction of hammer toes of the 3rd, 4th and 5th toes 
of the left foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for status post surgical correction of hammer toes of 
the 3rd, 4th and 5th toes of the left foot.  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This case was 
previously before the Board in August 2003, at which time it 
was remanded to afford the RO the opportunity to review the 
record, to include the additional evidence obtained pursuant 
to the Board's request and for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.

The veteran also filed a timely appeal of a February 2004 
rating action that denied his claim for service connection 
for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for two disabilities, 
including status post surgical correction of hammer toes, 
left third, fourth and fifth toes.

2.  The 20 percent evaluation that has been assigned is the 
same rating that would be in effect if the veteran had 
suffered amputation of the three toes.


CONCLUSION OF LAW

A rating in excess of 20 percent for status post surgical 
correction of hammer toes of the 3rd, 4th and 5th toes of the 
left foot is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.68, 4.71, Diagnostic Code 5283 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

With regard to the issue of entitlement to an increased 
rating for hammer toes, the Board notes that a VA letter 
issued in April 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 18 Vet. App. 
112 (2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for an increased rating was filed and 
initially denied prior to the time that the veteran was 
informed of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA treatment records and reports of examinations.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased rating for hammer 
toes.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

VA outpatient treatment records dated in 1999 have been 
associated with the claims folder.  The veteran was seen in 
the podiatry clinic in March 1999 and reported continued pain 
in his left foot, and that he wanted correction of the second 
digit of that foot.  He related that he had tried 
conservative therapy without optimal results.  On 
examination, there were cicatrices of the left third to fifth 
digits from previous hammer toe correction.  The left second 
digit was contracted.  There was pain upon dorsiflexion at 
the metatarsophalangeal joint level.  X-ray studies revealed 
good alignment of the third, fourth and fifth digits. The 
assessments were hammertoe deformity of the left second 
digit, metatarsalgia of the left third, fourth and fifth 
digits, status post left third, fourth and fifth 
arthroplasities, and avulsion fracture of the left hallux 
proximal phalanx.  He was seen for an inability to flex his 
toes in June 1999.  An examination disclosed normal 
neurovascular status.  Digits two through four of the left 
foot were fused at the proximal interphalangeal joint area, 
as would be expected for a correct arthrodesis.  The position 
of the arthrodesis for all toes appeared very well and 
adequate.  There was no residual deformity.  The assessment 
was appropriate arthrodesis for long-term stability of 
hammertoe deformity.  It was noted when the veteran was seen 
in September 1999 that he had been given orthotics, but there 
was no improvement.  The pertinent assessment was left hammer 
toe deformities.  In October 1999, the veteran underwent a 
proximal interphalangeal joint arthrodesis with 
metatarsophalangeal joint release.

The veteran was afforded a VA examination of the feet in 
April 2000.  It was indicated that the hammer toe deformity 
had been corrected and the toe was straight.  The veteran 
stated that he had pain at the joint, especially when he wore 
his work boots.  He described considerable joint pain at the 
metatarsophalangeal joint of toes two, three, four and five 
on the left foot.  An examination revealed a well-healed 
surgical scar on the dorsum of the second toe.  There was no 
joint or toe deformity.  It was indicated that the toe looked 
normal.  There was no hammer toe deformity consequent to the 
corrective work.  The toes were normally aligned and 
projected from the metatarsal heads normally.  The veteran 
was unable to curl his toes.  The joints were flexible to 
dorsiflexion and plantar flexion, except for the second toe, 
which dorsiflexed only to about 25 degrees.  Plantar flexion 
was normal.  The veteran was able to stand normally on the 
metatarsal heads of his left foot.  The diagnosis was status 
post hammer toes corrective surgery of the left foot, with 
post correction subjective complaints.  

VA outpatient treatment records show that the veteran was 
seen in October 2000 and reported pain in the second toe and 
across the foot dorsally and plantarly along the level of the 
metatarsophalangeal joints two through five.  He also 
reported stiffness in the second toe.  It was noted that the 
veteran worked as an electrician and spent a lot of time on 
his feet.  An examination disclosed a mild pop of the second 
digit of the left foot and tenderness on palpation across the 
level of the metatarsophalangeal joints two through five 
dorsally and plantarly.  There was no edema, erythema, or 
"calor" and no open lesions were noted.  The second digit 
was mildly elevated, but no contractures were noted.  The 
assessment was status post second digit arthroplasty of the 
left foot, surgical orthotopic implantation.  

The veteran was again afforded an examination by the VA in 
April 2001.  It was stated that the veteran's second toe was 
still hyperextended and he had been told that he needed 
additional surgery.  It was reported that this toe stuck up 
in the air and was quite painful.  On examination, the 
veteran walked with a limp favoring the left foot.  The 
veteran put his weight primarily on the heel of his left 
foot.  The third, fourth and fifth toes were relatively 
straight, but the second toe was in a position of 
dorsiflexion above the surrounding toes.  There was 
tenderness under the second and third metatarsal heads.  The 
diagnoses were status post unsuccessful surgery to correct a 
hammer toe in the left second toe with hyperextension of the 
toe and keloid formation of the scar and metatarsalgia.

Additional VA outpatient treatment records dated in 2001 and 
2002 have been associated with the claims folder.  In July 
2001, it was reported that the veteran's scar had begun the 
final revision process and the latter portion of the 
remodeling phase and was not nearly as dense as was noted on 
previous visits.  The veteran in standing base in gait had a 
second digit that was almost nearly purchasing the ground in 
a resting position and did not appear to be dynamically 
unstable or actively elevated.  When the veteran was in a 
nonkinetically engaged position, i.e., in the chair, passive 
range of motion of the second metatarsophalangeal joint 
freely allowed plantar flexion so that there was not a fixed 
elevational process going on.  The assessment was second 
digit elevatus "ST" arthrodesis of the proximal 
interphalangeal joint for a dynamically unstable hammertoe, 
that was beginning to resolve nicely.  It was the examiner's 
impression that this would gradually fully correct itself and 
that additional surgical intervention would not be necessary.  
The veteran reported the following month that his left second 
digit was "being pulled up by scar tissue," but he denied 
painful symptoms.  An examination showed that the left second 
digit was slightly dorsiflexed at the second 
metatarsophalangeal joint.  There was no tenderness with 
direct palpation or active/passive range of motion.  A 
metatarsophalangeal release with extensor digitorum longus 
lengthening of the second digit of the left foot and 
revisional arthroplasty of the fifth proximal interphalangeal 
joint was performed in December 2001.

The veteran reported increased pain with prolonged standing 
and discomfort of the left foot in March 2002.  On 
examination, there was mild edema in the forefoot region.  No 
erythema was reported.  It was stated that overall correction 
of the digit was good with plantar flexion of the second 
digit.  There was no pain on range of motion of the second 
metatarsophalangeal joint.  The assessments were status post 
second and fifth digital correction and capsulitis of the 
second metatarsophalangeal joint region.  He reported 
continued pain in the left foot under the bottom of the 
second metatarsal region, mostly when standing or walking, in 
April 2002.  An examination revealed that overall alignment 
of the digit appeared to be in good position with loading.  
There was no contracture at the metatarsophalangeal joint.  
There was no pain on range of motion of the second 
metatarsophalangeal joint and no pain on palpation or motion 
at the fifth digit.  The assessment was metatarsalgia.  An X-
ray study of the left foot revealed fusion of the proximal 
interphalangeal joint of the great toe.  No acute fractures 
or dislocations were present.  The veteran continued to 
complain of pain in the left foot, that he described as 3/10, 
in September 2002.  It was noted that he had declined having 
an injection or inserts the previous month as they had not 
helped in the past.  

The veteran was afforded a VA examination in February 2003.  
He related that he was not able to bend the toes of his left 
foot.  He stated that he was experiencing increasing pain in 
the balls of his left foot and that the pain had gotten 
steadily worse.  An examination disclosed that there was a 
slightly hypertrophic scar over the dorsum of the second toe, 
suggesting keloid formation.  All the toes were straight, but 
the veteran was not able to plantar flex the second, third 
and fourth toes of the left foot.  There was tenderness under 
the metatarsal heads that would be the second, third and 
fourth metatarsals of the left foot.  There was some callous 
formation underneath these structures.  The tenderness in the 
second, third and fourth metatarsal heads was visibly 
manifested on pressure in these areas and movement of the 
joints.  There were calluses under these metatarsal heads 
confirming hammer toes pain and functional impairment 
involvement.  The examiner commented that he reviewed the 
veteran's claims folder.  He opined that the condition of the 
second, third and fourth toes of the left foot was almost as 
severe as it would be if they were amputated, with increased 
pressure placed on corresponding metatarsal heads.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation may be assigned for severe malunion 
or nonunion of the tarsal or metatarsal bones.  When 
moderately severe, a 20 percent evaluation may be assigned.  
Diagnostic Code 5283.

A 10 percent evaluation may be assigned for hammer toes, all 
toes, unilateral, without claw foot.  Diagnostic Code 5282 
(2003).

A 20 percent evaluation may be assigned for amputation of 
three or four toes, without metatarsal involvement, including 
the great toe.  Diagnostic Code 5173 (2003).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below-the-knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.

The veteran asserts that a higher rating is warranted for his 
service-connected hammer toes of the left foot.  In this 
regard, the Board points out that service connection is in 
effect only for hammer toes of the third, fourth and fifth 
toes of the left foot.  As noted above, the maximum schedular 
evaluation for this disability is 10 percent.  The veteran is 
in receipt of a 20 percent rating, based on an analogous 
Diagnostic Code.  

The Board acknowledges that following the most recent VA 
examination, conducted in February 2003, the examiner 
commented that the condition of the veteran's was essentially 
equivalent as if the second, third and fourth toes had been 
amputated.  As noted above, the maximum rating assignable for 
amputation of three toes is 20 percent.  The veteran is, 
therefore, in receipt of the maximum rating that can be 
assigned for this disability.  Thus, since a grant of an 
increased rating would contravene the principles of the 
amputation rule, the Board finds that an increased rating for 
the service-connected hammer toes of the third, fourth and 
fifth toes of the left foot is proscribed.  

In the June 2004 supplemental statement of the case, the RO 
considered the provisions of 38 C.F.R. § 3.321(b)(1) (2003) 
regarding a higher rating on an extraschedular basis.  The 
evidence does not show that the veteran's service-connected 
hammer toes presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
record does not demonstrate that his hammer toes have 
produced marked interference with employment or that he has 
required any recent hospitalization for it.  In this regard, 
the Board notes that the veteran reported in May 2002 that he 
had been fired from his job, but had been reemployed since 
then.  During the most recent VA psychiatric examination, 
conducted in September 2003, the veteran indicated that he 
was employed.  The Board is unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.


ORDER

An increased rating for status post surgical correction of 
hammer toes of the third, fourth and fifth toes of the left 
foot is denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD.  The record reflects the fact that the veteran has 
mentioned several incidents that reportedly occurred in 
service that he believes constituted stressors.  The RO has 
not made an attempt to verify these purported events.  The 
Board notes that a VA psychiatric examination in September 
2003 resulted in a diagnosis of PTSD.

In his notice of disagreement submitted in March 2004, the 
veteran stated that while he was serving on the Battleship 
Missouri, a scud missile landed on the ship, and he thought 
he was going to die.  He also described an incident on the 
U.S.S. Pedalue in which several of his good friends were 
killed.  The Board acknowledges that he claimed in a November 
2003 Statement in Support of Claim that he was unable to 
remember the names of his friends.  The Board concedes that 
the veteran has provided some conflicting statements 
regarding when these incidents took place.  Nevertheless, the 
Board is of the opinion that an attempt should be made to 
verify these incidents.

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding the alleged 
incidents in service.  He should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units at the time the incidents occurred, 
duty assignments, and the names, ranks, 
unit of assignment and any other 
identifying information concerning any 
OTHER individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the Commandant of the Marine 
Corps, Headquarters United States Marine 
Corps, MMSB10, 2008 Elliot Road, Suite 
201, Quantico, VA 22134-5030 in an 
attempt to verify the claimed stressors.  

3.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The entire claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



